DETAILED ACTION
Claims 1, 2, 5, 7-9, 18 and 19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10 November has been entered. 
Response to Amendment
With regard to the Final Office Action from 10 September 2020, the Applicant has filed a response on 10 November 2020.
The Applicant raises the issue of the applied prior art used – Rhee et al (US 2018/0150280 A1), not qualifying as prior art in that while the indicated art does indeed have an earlier effective filing date than the instant application, they are commonly assigned. Given that the art was published after the instant application’s effectively filed date, the Rhee et al art does not qualify as prior art. The Examiner hereby withdraws the use of Rhee et al as a reference applicable to the instant application.
Response to Arguments
Applicant’s arguments with respect to independent claim 1 has been considered but are moot in light of the amendment to the claim which requires new grounds of rejection. The instant claims will be considered based on their current presentation in the following sections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 2, 5, 7-9, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering independent claim 1 (as well as claim 18), the claim recites:
receive a first user input to select one of the sample utterances via the microphone or the touchscreen display;
if the first user input selects none of the sample utterances, display the natural-language input for selecting and revising a portion that is not suitable for a user intent among the natural-language input.
Above, the first limitation indicates that a first user input is received, wherein there first user input selects one of the sample utterances. This however differs from the second limitation which indicates a situation where the first user input selects none of the sample utterances, after having stated that one of the sample utterances gets selected. This second limitation appears to diverge from the first 
Dependent claims 2, 5, 7-9 and 19 fail to address the issue raised above with regard to their respective independent claims, and are hereby also rejected under 35 U.S.C. 112(b).
Allowable Subject Matter
Claims 1 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With regard to claim 1, the invention states:
An electronic device comprising:
a touchscreen display;
a microphone;
at least one speaker;
a wireless communication circuit;
a processor electrically connected to the touchscreen display, the microphone, the at least one speaker, and the wireless communication circuit; and
a memory electrically connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to:
receive natural-language input, wherein the natural-language input includes a request for performing a task with the electronic device;
display sample utterances associated with the natural-language input so that a display size of each of the sample utterances corresponds to a confidence level of each of the sample utterances, on the touchscreen display;

receive a first user input to select one of the sample utterances via the microphone or the touchscreen display;
display a representative utterance for immediately performing a path rule corresponding to the selected sample utterance:
if the first user input selects none of the sample utterances, display the natural-language input for selecting and revising a portion that is not suitable for a user intent among the natural-language input; and
perform the task by causing the electronic device to follow a sequence of states associated with the selected one of the sample utterances,
wherein each image of the plurality of images represents a state in the sequence of states that is followed to perform the task after the sample utterance is selected.
Closest Prior Art
The reference of Kannan et al (US 2016/0203002 A1) provides teaching for a touchscreen (FIG. 9 Part 932), a microphone (FIG. 9 Part 934), speakers (FIG. 9 Part 952), a wireless modem for wireless communication (FIG. 9 Part 960), a processor (FIG. 9 Part 910) and memory storing instructions (FIG. 9 Parts 922, 924). It further provides a voice input that specifies a user voice command to perform a pre-defined function/task [0073], and performing natural language processing on input speech ([0005]-[0006]; FIG. 6 Step 620), and performing a task specified by the user command [0052] wherein the task can be identified using a data structure which is a sequence of states necessary to perform the task [0006]-[0007].
US 2019/0147870 A1) provides teaching for showing the confidence levels of the recognition of the utterances (the size of the shaded portion indicating the confidence) ([0190], FIG. 8) along with a touch panel display device for making selections [0270].
Rosen et al (U.S. 9,378,740 B1) provides teaching for displaying the list of suggestions to an utterance on a display (Col 11 lines 14-20, Col 2 lines 46-56), a touchscreen (Col 2 line 60), and having a user pick one of the sample utterances through a touchscreen display (Col 2 lines 56-60).
Cardell et al (US 2014/0310255 A1) teaches providing query suggestions to a user’s query ([0033]-[0035], FIG. 1 Part 136 QST1, QST2, QST3), wherein the user may choose one of the query suggestions and image results that are shown on the display (FIG. 1 Parts 138, 142).
The prior art of record taken alone or in combination fail to teach, inter alia, an electronic device having each image of a plurality of images that are associated with sample utterances, such that each image represents a state of a sequence of states followed to perform a task specified by a selected sample utterance.
Claim 1 would hereby be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejection.
Dependent claims 2, 5, 8 and 9 depend on claim 1 and would also be allowable over the prior art of record if rewritten to overcome the 35 U.S.C. 112(b) rejection.
With regard to claim 18, the prior art of record taken alone or in combination fail 
to teach, inter alia, a non-transitory computer-readable storage medium storing instructions that involve having each image of a plurality of images that are associated with sample utterances, such that each image represents a state of a sequence of states followed to perform a task specified by a selected sample utterance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657